Citation Nr: 0930590	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-42 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
Under 38 U.S.C.A. § 1151.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran had active service from June 1971 to November 
1971.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  In February 2009, the Board 
remanded this matter to the RO for additional consideration 
of evidence.       


FINDINGS OF FACT

1.	The Veteran died on January [redacted], 2001.     

2.	A death certificate dated on January 9, 2001 indicated 
"undetermined pending toxicology" under "immediate cause 
of death" and noted as other significant conditions a recent 
suicide attempt by drug overdose, and atherosclerotic and 
hypertensive heart disease.  

3.	A March 13, 2001 report from the Oregon State Medical 
Examiner's Office found oral methadone, Citalopram overdose 
as the Veteran's immediate cause of death.     

4.	At the time of the Veteran's death, service connection was 
in effect for a right knee disorder at 20 percent disabling 
since July 1998.    

5.	The evidence indicates that the Veteran's cause of death 
is not a result of faulty VA medical treatment.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death as a result of faulty VA medical care are not 
met.  38 U.S.C.A. §§ 1310, 1151 (West 2002); 38 C.F.R. §§ 
3.312, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to DIC benefits based on the 
Veteran's death.  In the interest of clarity, the Board will 
initially discuss whether her claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided the appellant with notification letters dated in 
March 2002 and February 2009.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  VA informed the appellant of the elements 
of her claim, and of the evidence needed to substantiate her 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2007).  VA advised the appellant of the respective duties of 
the VA and of the appellant in obtaining evidence needed to 
substantiate her claim.  VA notified the appellant prior to 
the initial adjudication of her claim in April 2003.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And VA requested from the 
appellant relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the appellant regarding disability ratings 
and effective dates for the award of VA benefits until 
February 2009.  Nevertheless, the Board finds that proceeding 
with a final decision is appropriate here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

As the decision below will detail, the appellant's claim for 
benefits will be denied.  So no effective date or rating will 
be assigned here.  Moreover, following full notice, VA 
readjudicated the appellant's claim in the March 2009 
Supplemental Statement of the Case of record.  This 
readjudication complies with the remedial actions outlined in 
Mayfield.  See Mayfield, 444 F.3d 1328.  As such, untimely 
notice regarding disability ratings and effective dates is 
nonprejudicial error in this matter.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  In this 
matter, the Board finds that VA's duty to assist has been 
satisfied as well.  The RO obtained medical records relevant 
to the appeal.  VA afforded the appellant the opportunity to 
appear before one or more hearings to voice her contentions.  
And the record contains an independent medical expert (IME) 
opinion which addresses the appellant's contentions.  

There does not appear to be any outstanding records that are 
relevant to this appeal.  Accordingly, the Board finds that 
no further action is necessary to meet the requirement to 
assist under the VCAA. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claim here.  

II.  The Merits of the Claim for DIC Benefits

The Veteran died on January [redacted], 2001.  A death certificate 
dated on January 9, 2001 does not note a cause of death due 
to a pending toxicology report.  But the certificate does 
note under "other significant conditions" that the Veteran 
had "recent suicide attempts by drug" overdose, and that he 
had "atherosclerotic and hypertensive heart disease."  In a 
March 13, 2001 report from the Oregon State Medical 
Examiner's Office, oral methadone, Citalopram overdose is 
noted as the cause of death.  

The appellant contends that the cause of the Veteran's death 
related to VA treatment he received at the Roseburg VA 
Medical Center (VAMC) from December 22, 2000 to December 29, 
2000.  She stated that the Veteran did not intend to overdose 
as he had done on previous occasions, to include an oxycodone 
overdose which led to his December 22, 2000 hospitalization.  
Rather, she stated that the Veteran's death three days after 
release from the hospital (on January [redacted], 2001) was a result 
of faulty VA pharmacological treatment.  She maintains that 
several prescribed medications - to include the 
antidepressant Citalopram - combined with newly prescribed 
methadone to result in the Veteran's death.  

The appellant further contends that, given the amount and 
diversity of medication the Veteran was using, VA was faulty 
in not providing sufficient monitoring of the Veteran's 
condition and in releasing the Veteran from the hospital on 
December 29, 2000.  She states that the Veteran should have 
been treated on an inpatient basis for two weeks, rather than 
the seven days between December 22nd and December 29th.  And 
she states that, following the Veteran's December 29th 
release from the VAMC, his physician was on vacation and 
unavailable to assist him with complaints of adverse 
symptomatology just prior to his death.  In the April 2003 
rating decision on appeal, the RO denied the appellant's 
claim.  In her subsequent notice of disagreement, she stated 
that the Veteran died "due to a lack of appropriate 
monitoring for drug interaction and cumulative sedating 
effects which the new drug clearly cautioned may occur after 
repeated doses."    

DIC benefits may be paid to a Veteran's surviving spouse in 
certain instances, including when a Veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310.  
Similarly, DIC benefits may be paid to a Veteran's surviving 
spouse when the Veteran's cause of death relates to VA 
medical care.  Title 38, United States Code § 1151 provides 
that, where a Veteran suffers an injury or an aggravation of 
an injury resulting in additional disability or death by 
reason of VA hospitalization, or medical or surgical 
treatment, and the proximate cause of the additional 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or the proximate cause of additional disability or death was 
an event which was not reasonably foreseeable, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

The record demonstrates that the Veteran overdosed on 
oxycodone on December 21, 2000, and was subsequently treated 
on an inpatient basis at the Roseburg VAMC from December 22, 
2000 to December 29, 2000.  The record also shows that the 
Veteran was prescribed several medications to include 
methadone and Citalopram.  

In support of her claim that the mere combination of these 
medications resulted in the Veteran's death, the appellant 
submitted several articles, to include medical journal 
entries, a newspaper story, and a law firm internet 
advertisement.  These documents detail dangers associated 
with methadone use to include adverse interactions between 
methadone and other medications.  The appellant also 
submitted into the record a letter from a limited practical 
nurse (LPN), which discusses the dangers associated with the 
use of methadone, to include respiratory failure.  

The Board has considered the appellant's comments, and the 
evidence of record she has submitted to support her theory of 
entitlement here.  But the Board finds that the evidence of 
record adverse to her claim preponderates against the 
evidence she has submitted to support her claim.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its 
merits, the evidence must preponderate against the claim).  
Initially, the Board notes that none of the medical evidence 
submitted by the appellant (the LPN's letter or the articles) 
refers to the Veteran or to the facts of his particular case.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim).  

The Board notes moreover that the other evidence of record 
tends to favor not her theory of causation, but the theory 
propounded elsewhere in the record - i.e., irrespective of VA 
care, the Veteran intentionally overdosed on methadone and 
Citalopram.  In particular, after noting that the Veteran had 
previously attempted suicide on multiple occasions, to 
include a December 21, 2000 oxycodone overdose, the March 
2001 state medical examiner's report notes that toxicology 
blood testing indicated toxic levels of methadone and 
Citalopram in the Veteran's system.  

Significantly, the only medical professional to review the 
claims file and the appellant's theory of causation is 
squarely against the appellant's claim.  The November 2008 
IME report of record is provided by the Clinical Director of 
the Mood Disorders Program at University Hospitals Case 
Medical Center of the Case Western Reserve University School 
of Medicine.  This examiner reviewed the Veteran's history of 
multiple suicide attempts and drug overdoses, and found that 
VA treatment was not related to the Veteran's death.  The IME 
examiner stated specifically that it was unlikely that the 
Veteran's death was proximately caused by carelessness, 
negligence, lack of proper skills, error in judgment, or 
similar instance of VA fault.  The examiner stated that the 
Veteran appeared to have received appropriate care which 
would fall within reasonable and acceptable psychiatric care.  
He stated that the VAMC exercised the proper standard of care 
in prescribing the Veteran with methadone even though the 
Veteran was already using the antidepressant Citalopram.    

In support of his opinion, the IME examiner noted that the 
Veteran's death from methadone and Citalopram was not a 
result of adverse drug interaction, but rather a result of 
excessive ingestion (overdose).  He stated that the 
toxicology results do not represent a cumulative effect due 
to adverse drug interaction after repeated doses were taken 
as prescribed.  The examiner noted that the standard of care 
usually recommends monitoring for 24 hours after starting a 
new medication.  Although it was not clear in the record 
whether the Veteran was monitored for one full day on an 
inpatient basis following prescription of the methadone on 
December 28, 2000, the examiner nevertheless found it 
appropriate that the VAMC discharged the Veteran on December 
29th.  The examiner stated that the record indicated that the 
Veteran had been educated about the possible side effects of 
methadone, and that he verbalized understanding of the 
medication and how to use it.  Moreover, the examiner noted 
that the Veteran repeatedly indicated during his 7-day stay 
that he did not have suicidal ideations, and that during his 
hospital stay he exhibited improvement in his mood and 
appeared to be pleased with pain control.  Indeed, the 
examiner stated that it appears that the Veteran indicated no 
signs or symptoms that he was at risk of self harm.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting 
clinical data or other rationale should accompany medical 
opinion). 

Based on this opinion, and on the Oregon State Medical 
Examiner's Report, the Board finds that the Veteran's death 
was not caused by faulty VA treatment.  His death was not a 
result of VA carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical treatment.  

The record demonstrates that the cause of the Veteran's death 
was the methadone and Citalopram prescribed and provided to 
the Veteran by VA.  The evidence clearly shows that toxic 
levels of these drugs caused his death.  But, the 
preponderance of the evidence of record also demonstrates 
that the Veteran's VA care was not faulty.  It was the 
overdose - a willful act - and not the prescription that 
killed the Veteran.  See 38 U.S.C.A. § 1151.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the appellant's statements.  While her statements may be 
regarded as evidence, the Board must also note that 
laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis or etiology.  Therefore, the lay statements alone 
are insufficient to prove the appellant's claim.  Ultimately, 
lay statements, however sincerely communicated, cannot form 
the factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

ORDER

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151 is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


